DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-10, 12-16, and 21-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach and/or suggest a sensor for ultrasonically measuring a portion of a structure having a temperature significantly above room-temperature, said sensor comprising, in combination with the other recited elements, a high-temperature portion for contact with said structure, said high-temperature portion comprising at least: at least one transducer for converting a first signal to an ultrasonic transmit signal, and for converting an ultrasonic reflected signal to a second signal; a low-temperature portion comprising at least: at least one digital sensor interface (DSI) to which said at least one transducer is electrically connected, said at least one DSI being configured to transmit said first electrical signal and receive said second electrical signal, and to generate an A-scan signal based on said first and second electrical signals; and an elongated member connected said low-temperature portion and said high-temperature portion such that said elongated member, said low-temperature portion and said high-temperature portion form a discrete, unitary body, said elongated member also being sufficiently long to hold said low-temperature portion a sufficient distance away from said high-temperature portion such that said low-temperature portion is subjected to significantly less heat from said structure compared to said high-temperature portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855